DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-7, 9A, and 9B) in the reply filed on August 30, 2021 is acknowledged.

Status of Claims
	Claims 1-22 are pending.

Specification
The abstract is objected to for being greater than 150 words in length. See MPEP 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,213,436 (Fichtner).
Regarding claim 1, Fichtner discloses a flexure unit (see Figure 4e, comprising:
a coupler body (64);
a flexure body (60) at least partially surrounding the coupler body; and
a single flexible member (59) coupling the flexure body and the coupler body to one another, wherein the flexible member is operable to facilitate relative rotational movement between the flexure body and the coupler body about an axis (see column 8, line 66, through column 9, line 37).
Regarding claim 2, Fichtner discloses the flexure body (60) surrounds a periphery of the coupler body (64; see Figure 4e).
Regarding claim 3, Fichtner discloses the flexible member (59) extends through a slot of the coupler body (64; see Figure 4e).
Regarding claim 4, Fichtner discloses the coupler body (64) comprises an interface surface for interfacing with an adjacent component (see, e.g., Figure 4f, where the flexure unit contacts adjacent component 57).
Regarding claim 5, Fichtner discloses the flexible member (59) is recessed relative to the interface surface to prevent the flexible member from contacting the adjacent component (see Figure 4a).
Regarding claim 6, Fichtner discloses the flexure body (60) has a circular outer shape (see Figure 4e).
Regarding claim 7, Fichtner discloses the coupler body (64) has a circular outer shape (see Figure 4e).
Regarding claim 8, Fichtner discloses the flexible member (59) has a blade configuration (see Figure 4e).
Regarding claim 9, Fichtner discloses the flexure body (60), the coupler body (64), and the flexible member (59) form a monolithic structure (see Figure 4e).

Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,265,853 (Szirtes).
Regarding claim 10, Szirtes discloses a flexure device (see Figures 1-5), comprising:
a first plurality of flexure units (10a-10f) and a second plurality of flexure units (10g-10l) coupled to one another in series along an axis (211, 311), each flexure unit having
a coupler body (14),
a flexure body (16), and
a single flexible member (20) coupling the flexure body and the coupler body to one another, wherein the single flexible member is operable to facilitate relative rotational movement between the flexure body and the coupler body about the axis (see Figure 1 and column 2, lines 14-28), and
wherein the coupler bodies of the first and second pluralities of flexure units are fixedly coupled to one another, the flexure bodies of the first plurality of flexure units are fixedly coupled to one another, and the flexure bodies of the second plurality of flexure units are fixedly coupled to one another (see Figure 5),
such that the flexure bodies of the first plurality of flexure units are rotatable relative to the coupler bodies of the first and second pluralities of flexure units about the axis, and the flexure bodies of the second plurality of flexure units are rotatable relative to the coupler bodies of the first and second pluralities of flexure units about the axis to facilitate rotation of the flexure bodies of the first plurality of flexure units relative to the flexure bodies of the second plurality of flexure units about the axis (see Figure 5 and column 2, line 67, through column 3, line 42).
Regarding claim 11, Szirtes discloses a bridge connector (shown, e.g., between respective flexure units 10g and 10h in Figure 5) coupled between two of the coupler bodies to separate at least two of the first plurality of flexure units from one another along the axis.
Regarding claim 13, Szirtes discloses the flexure body (16) at least partially surrounds the coupler body (14; see Figure 1).

Claims 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,844,022 (Kutash).
Regarding claim 14, Kutash discloses a multi-axis flexure device (10; see Figures 1-5)), comprising:
a first support base (20);
a second support base (30);
a central coupler (95);
a first flexure device (60) rotatably coupling the first support base and the central coupler to one another to facilitate rotation about a first axis (E-F); and
a second flexure device (65) rotatably coupling the second support base and the central coupler to one another to facilitate rotation about a second axis (C-D),
each flexure device comprising a first flexure (58), a second flexure (58), and a flexure coupler (51/52, or at the respective ends of either of the first and second flexures) coupled to the first and second flexures,
wherein the first flexure of the first flexure device is coupled to the first support base to facilitate relative rotation between the first support base and the flexure coupler of the first flexure device about the first axis, and the second flexure of the first flexure device is coupled to the central coupler to facilitate relative rotation between the central coupler and the flexure coupler of the first flexure device about the first axis (see Figure 1 and column 5, lines 31-60), and
wherein the first flexure of the second flexure device is coupled to the second support base to facilitate relative rotation between the second support base and the flexure coupler of the second flexure device about the second axis, and the second flexure of the second flexure device is coupled to the central coupler to facilitate relative rotation between the central coupler and the flexure coupler of the second flexure device about the second axis (s see Figure 1 and column 5, lines 31-60).
Regarding claim 15, Kutash discloses the first (58) and second (58) flexures each comprise a flexible member (51/52; see also see column 5, lines 10-20).
Regarding claim 17, Kutash discloses the flexible member comprises first (51) and second (52) flexible members arranged substantially perpendicular to one another (see Figure 2).
Regarding claim 18, Kutash discloses the first axis (E-F) and the second axis (C-D) intersect (see Figure 1).
Regarding claim 19, Kutash discloses the first axis (E-F) and the second axis (C-D) are perpendicular (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Szirtes.
Szirtes discloses the flexure device of claim 10, but does not expressly disclose the flexible members (20) of at least two of first plurality of flexure units (10a-10f) and at least two of the second plurality of flexure units (10g-10l) are arranged substantially perpendicular to one another.
Applicant is reminded that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexure device of Szirtes such that the flexible members of at least two of first plurality of flexure units and at least two of the second plurality of flexure units are arranged substantially perpendicular to one another, as rearranging parts of an invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification in order to ensure stiffness along multiple axes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kutash.
Kutash discloses the multi-axis flexure device of claim 14, but does not expressly disclose the first flexure (58) comprises a plurality of first flexures, the second flexure (58) comprises a plurality of second flexures, and the flexure coupler (51/52, or at the respective ends of either of the first and second flexures) comprises a plurality of flexure couplers.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-axis flexure device of Kutash such that the first flexure comprises a plurality of first flexures, the second flexure comprises a plurality of second flexures, and the flexure coupler comprises a plurality of flexure couplers, as mere duplication of parts has no patentable significance. One of ordinary skill in the art would have been motivated to make such a modification in order to provide more flexibility to the multi-axis flexure device.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, Kutash discloses the multi-axis flexure device of claim 15, but fails to disclose the flexure coupler (51/52, or at the respective ends of either of the first and second flexures) comprises a plurality of coupler bodies, and each flexible member is directly coupled to one of the plurality of coupler bodies and directly coupled to one of a plurality of flexure bodies to form a flexure unit, the flexure bodies of the first flexure device coupling the first flexure device to the first support base and the central coupler, and the flexure bodies of the second flexure device coupling the second flexure device to the second support base and the central coupler.
The prior art fails to fairly show or suggest a modification to Kutash such that the flexure coupler would comprise a plurality of coupler bodies, and each flexible member is directly coupled to one of the plurality of coupler bodies and directly coupled to one of a plurality of flexure bodies to form a flexure unit, the flexure bodies of the first flexure device coupling the first flexure device to the first support base and the central coupler, and the flexure bodies of the second flexure device coupling the second flexure device to the second support base and the central coupler.
Regarding claims 21 and 22, Kutash teaches the multi-axis flexure device of claim 20, but fails to disclose a first bridge connector coupled between two of the plurality of flexure couplers of the first flexure device to separate at least two of the plurality of first flexures of the first flexure device from one another along the first axis; and a second bridge connector coupled between two of the plurality of flexure couplers of the second flexure device to separate at least two of the plurality of first flexures of the second flexure device from one another along the second axis.
The prior art fails to fairly show or suggest a modification to Kutash such that a first bridge connector is coupled between two of the plurality of flexure couplers of the first flexure device to separate at least two of the plurality of first flexures of the first flexure device from one another along the first axis; and a second bridge connector coupled between two of the plurality of flexure couplers of the second flexure device to separate at least two of the plurality of first flexures of the second flexure device from one another along the second axis.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
November 3, 2021